United States Court of Appeals
                     For the First Circuit

No. 15-1982

                         KATHLEEN BURNS,

                      Plaintiff, Appellant,

                               v.

  JEH JOHNSON, Secretary, United States Department of Homeland
        Security, Transportation Security Administration,

                      Defendant, Appellee,

  DAVID JOHNSON, Supervisory Air Marshal, in his individual and
                       official capacities,

                           Defendant.


                          ERRATA SHEET

     The opinion of this Court issued on July 11, 2016, is amended
as follows:

     On page 10, line 13, "Count VI, on May 8" is changed to
"Count VI on May 9".

     On page 11, line 18, "[his or her] compensation terms" is
changed to "his [or her] compensation, terms".